FILED
                            NOT FOR PUBLICATION                            MAY 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MILAUDI KARBOAU,                                 No. 13-35121

               Plaintiff - Appellant,            D.C. No. 6:11-cv-06312-JO

  v.
                                                 MEMORANDUM*
OREGON DEPARTMENT OF
CORRECTIONS; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Robert E. Jones, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Former Oregon state prisoner Milaudi Karboau appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging, among

others, various constitutional claims. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)); Dominguez v.

Miller (In re Dominguez), 51 F.3d 1502, 1508 n.5 (9th Cir. 1995) (dismissal under

Fed. R. Civ. P. 8). We affirm.

      The district court properly dismissed Karboau’s action because, despite an

opportunity to amend and multiple extensions of time, Karboau failed to set forth

“a short and plain statement” of his claims, and instead, alleged approximately 83

unrelated causes of action against more than 100 defendants for conduct occurring

over more than six years of incarceration at various state correctional facilities.

Fed. R. Civ. P. 8 (a)(2); see also McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.

1996) (Rule 8 requires that each averment of a pleading be simple, concise, and

direct, stating which defendant is liable to the plaintiff for which wrong).

      AFFIRMED.




                                           2                                     13-35121